internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-125859-01 date date target acquiring fund state x y this letter responds to your request for rulings dated date submitted on your behalf by your authorized representative in which rulings are requested on the federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date the information submitted for consideration is summarized below target a series of fund a state x corporation currently operates as a diversified open-end management investment_company target is treated as a corporation for federal_income_tax purposes and files its federal_income_tax returns on a calendar_year basis using an accrual_method of accounting target has elected to be and is taxed as a regulated_investment_company under sec_851 - of the internal_revenue_code ric and has represented that it has qualified as a ric each year since its inception target invests primarily in a diversified portfolio of equity and debt securities acquiring also is a series of fund and currently operates as a diversified open- end management investment_company acquiring is treated as a corporation for federal_income_tax purposes and files its federal_income_tax returns on a calendar_year basis using an accrual_method of accounting acquiring has elected to be and is taxed as a ric and has represented that it has qualified as a ric each year since its inception acquiring invests primarily in a diversified portfolio of equity and debt securities plr-125859-01 target and acquiring have the same investment_advisor and they have some common investment restrictions eg generally neither may invest in futures options or other derivatives in addition the purchase and redemption procedures and the shareholder voting and dividend rights for target and acquiring are identical the shares of target and acquiring are sold only to separate_accounts of insurance_companies in connection with variable_annuity contracts and or variable life_insurance contracts issued by such companies for what are represented to be valid business purposes the following transaction has been proposed the reorganization i ii target will transfer substantially_all of its assets to acquiring solely in exchange for voting shares of acquiring including fractional shares and acquiring's assumption of substantially_all of target liabilities target will distribute pro_rata to its shareholders all of the acquiring shares received in step i above in complete_liquidation of target no shareholder of target will receive property other than stock of acquiring there will be no dissenters to the transaction the taxpayers have made the following representations in connection with the proposed transaction a b c d the fair_market_value of the acquiring stock received by each target shareholder will be approximately equal to the fair_market_value of the target stock surrendered in the exchange acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately prior to the reorganization for purposes of this representation amounts used by target to pay its transaction expenses and all redemptions and distributions except for distributions and redemptions occurring in the ordinary course of target’s business as an open-end investment_company made by target immediately before the transfer will be included as assets of target held immediately prior to the reorganization after the reorganization the shareholders of target will be in control of acquiring within the meaning of sec_368 acquiring has no plan or intention to redeem or otherwise reacquire any of its shares issued in the reorganization except to the extent necessary to comply with its legal obligations to redeem its own shares pursuant to sec_22 of the act plr-125859-01 e f g h i j k l following the reorganization acquiring will either i continue the historic_business of target or ii use a significant portion of the historic_business_assets acquired from target in its business except that a a portion of these assets may be sold or otherwise_disposed_of in the ordinary course of acquiring’s business and b acquiring may sell up to y percent of the assets received in the reorganization and acquiring will reinvest the proceeds consistent with its investment objectives and policies otherwise acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the reorganization the liabilities of target assumed by acquiring as determined under sec_357 were incurred by target in the ordinary course of its business and are associated with the assets transferred at the time of the reorganization acquiring will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire shares in acquiring that if exercised or converted would affect the target shareholders' acquisition or retention of control of acquiring as defined in sec_368 acquiring target and the target shareholders will pay their respective expenses if any incurred in connection with the reorganization there is no intercorporate indebtedness existing between acquiring and target that was issued acquired or will be settled at a discount each of acquiring and target has elected to be taxed as a ric under sec_851 and for all their respective taxable periods including target’s last short taxable_period ending on the effective date of the reorganization has qualified or in the case of the current taxable_period and target’s last short taxable_period ending on the effective date of the reorganization will qualify for the special tax treatment afforded rics under the code and after the reorganization acquiring intends to continue to so qualify the fair_market_value of the target assets transferred to acquiring will equal or exceed the sum of the liabilities assumed by acquiring as determined under sec_357 the total adjusted_basis of the target assets transferred to acquiring will equal or exceed the sum of the liabilities to be assumed by acquiring as determined under sec_357 m target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 plr-125859-01 there is no plan or intention for acquiring the issuing_corporation as defined in sec_1_368-1 or any person related as defined in sec_1 e to acquiring to acquire during the five-year period beginning on the effective date of the reorganization with consideration other than acquiring stock acquiring stock furnished in exchange for a proprietary interest in target in the reorganization either directly or through a transaction agreement or arrangement with any other person other than redemptions by acquiring in the ordinary course of its business as an open-end investment_company pursuant to sec_22 of the act during the 5-year period ending on the effective date of the reorganization i neither acquiring nor any person related as defined in sec_1_368-1 to acquiring will have acquired target stock with consideration other than acquiring stock ii neither target nor any person related as defined in sec_1_368-1 without regard to sec_1 e i a to target will have acquired target stock with consideration other than acquiring stock or target stock and iii no distributions will have been made with respect to target stock other than normal regular dividend distributions made pursuant to target’s historic dividend paying practice either directly or through any transaction agreement or arrangement with any other person except for a distributions described in sec_852 and sec_4982 as required for target’s tax treatment as a ric and b redemptions by target of its stock in the ordinary course of its business as an open-end investment_company pursuant to sec_22 of the act n o p the aggregate value of the acquisitions redemptions and distributions discussed in paragraphs n and o above will not exceed percent of the value without giving effect to the acquisitions redemptions and distributions of the proprietary interest in target on the effective date of the reorganization based solely on the information submitted and on the representations set forth above we hold as follows the acquisition by acquiring of substantially of all of the assets of target in exchange solely_for_voting_stock of acquiring and acquiring's assumption of target’s liabilities if any followed by the distribution by target to its shareholders of the acquiring stock in complete_liquidation will qualify as a reorganization within the meaning of sec_368 for purposes of this ruling substantially_all means at least percent of the fair_market_value of the gross assets and at least percent of the fair_market_value of the net assets of target acquiring and target will each be a_party_to_a_reorganization within the meaning of sec_368 plr-125859-01 no gain_or_loss will be recognized by target upon the transfer of substantially_all of its assets to acquiring solely in exchange for voting_stock of acquiring and acquiring’s assumption of target liabilities sec_361 and sec_357 no gain_or_loss will be recognized by target upon the distribution of acquiring stock to the target shareholders sec_361 no gain_or_loss will be recognized by acquiring upon the receipt of the assets of target in exchange for voting_stock of acquiring sec_1032 the basis of each target asset in the hands of acquiring will be the same as the basis of that asset in the hands of target immediately prior to the reorganization sec_362 acquiring's holding_period for each target asset received in the reorganization will include the period during which such asset was held by target sec_1223 no gain_or_loss will be recognized by the target shareholders on the receipt of voting_stock of acquiring solely in exchange for their target stock sec_354 the basis of the acquiring shares received by the target shareholders will be the same as the basis of the target stock surrendered in exchange therefor sec_358 the holding_period of the acquiring stock received by the target shareholders will include the period during which the shareholders held the target stock surrendered in exchange therefor provided that the target stock was held as a capital_asset by the target shareholders on the date of the exchange sec_1223 pursuant to sec_381 and sec_1_381_a_-1 acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder pursuant to sec_1_381_b_-1 the tax_year of target will end on the effective date of the reorganization we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings plr-125859-01 this ruling has no effect on any earlier documents and is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours associate chief_counsel corporate by senior technician reviewer branch cc
